Citation Nr: 1204942	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-12 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of rectal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1971, from September 1990 to May 1991, and from May 1994 to October 1994.  He also has various verified and unverified periods of active duty for training while in the Indiana Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  Jurisdiction of the claim currently resides with the RO in St. Petersburg, Florida.

A travel board hearing was held in September 2009 before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is of record.

When the case was last before the Board in March 2010, the issue of entitlement to a finding that the Veteran's step-son JG is a helpless child of the Veteran was granted.  The issue currently before the Board, as well as the issues of entitlement to service connection for a heart disorder and bilateral hearing loss, were remanded for additional development.  Thereafter, in a March 2011 rating decision, the claims for service connection for a heart disability and bilateral hearing loss were granted.  As this represents a total grant of benefits sought on appeal, these other two issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (Although this issue was previously adjudicated by the RO, it was not appealed to the Board (this fact was noted in the March 2010 Board decision/remand); however, in a March 2011 statement, the Veteran inquired about the status of this claim.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not serve in country in Vietnam.

2.  The Veteran was not exposed to herbicides.

3.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

4.  Residuals of rectal cancer were not shown during any period of active service or within one year of discharge from any such period of service, and the record contains no probative evidence that the Veteran's current residuals of rectal cancer are causally related to any period of active service or any incident therein.

5.  The Veteran's residuals of rectal cancer are not a manifestation of an undiagnosed illness that was incurred during active service.   


CONCLUSIONS OF LAW

1.  The Veteran's residuals of rectal cancer were not incurred in or aggravated during active service, nor may it be presumed that the residuals of rectal cancer were incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran's residuals of rectal cancer are not a manifestation of an undiagnosed illness that was incurred during active military service.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in August 2006, April 2010, and July 2010, and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, August 2006 and April 2010 notice letters informed the Veteran as to disability ratings and effective dates.

Therefore, the notice pursuant to Dingess came prior to the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination reports, a VA medical opinion addendum, private medical evidence, and records associated with a Social Security Administration (SSA) disability benefits determination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

Regarding the VA examination and medical opinion, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that together May 2007 VA examination and the September 2010 VA opinion obtained in this case are adequate, because they are predicated on a reading of the medical records in the Veteran's claims file.  The September 2010 opinion considered all of the pertinent evidence of record and addressed the questions presented in March 2010 Board remand, and it provides an adequate rationale for the opinions stated, relying on and citing to the records reviewed and current medical knowledge.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Additionally, he testified at a Travel Board hearing before the undersigned.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the March 2010 Board remand instructed the RO to obtain the Veteran's current and complete service treatment records.  In addition, the RO also was to obtain an addendum to the May 2007 VA medical opinion.  The Board finds that the RO has complied with the Board's instructions in that the additional service treatment records were obtained and the September 2010 VA addendum opinion substantially complies with the Board's March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service connection, the Board notes that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; type II diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if they manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below. 

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117 , 1118 (West 2002); 38 C.F.R. § 3.317 (2011). 

The Veteran contends that he is entitled to service connection for residuals of rectal cancer because although he was diagnosed with rectal cancer in August 1999, he believes that the cancer began ten years earlier, during active service.  In support of his claim, he stated at the Travel Board hearing before the undersigned, that in 1999 a physician told him that his rectal cancer may have been slow growing, and could have begun ten years prior.

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for residuals of rectal cancer.  With regard to the claim on a direct basis, the Board finds that the competent, credible evidence of record shows that the rectal cancer was not present during any period of active service or within one year of discharge from any period of active service, and is not otherwise etiologically related to active service, to include any incident therein.  With regard to the claim on a presumptive basis, the Board notes that the record reflects that the Veteran did not serve in Vietnam and that he was not exposed to herbicides during active service.  Although the Veteran is a Persian Gulf Veteran in that he has the requisite service, his disability is attributed to a known diagnosis.  Therefore, he does not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

The Board acknowledges that the Veteran is competent to provide evidence about what symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what he feels and experiences, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is not competent to provide a diagnosis of rectal cancer.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

A review of the service treatment records reflects that in September 1969 the Veteran was seen for pain in the right side and back for one week.  He was unable to eat and had morning nausea.  On examination, there was pain in the right paraspinous area as well as the right upper and lower quadrant on deep palpation.  The assessment was hyperacidity.  An October 1969 service treatment record reflects that the Veteran was seen for complaints of heartburn at night, two or three nights a week.  X-rays showed a spasm but no ulcer.  He was advised to use antacids to prevent pain.  A March 1971 statement of patient's treatment notes that the Veteran was seen for nausea and heartburn in October and November 1969.  A March 1985 report of medical examination notes that anus and rectum examination was normal.  It was specifically noted that stool guiaic was negative for occult blood.  A March 1985 report of medical history reflects that the Veteran denied frequent indigestion, and stomach, liver, or intestinal trouble.  It was noted that in 1977 he had had a hernia operation.  A February 1989 enlistment examination notes normal anus and rectum examination.  It was specifically noted that rectal examination was within normal limits and that hemoccult was negative.  On the accompanying report of medical history, the Veteran denied frequent indigestion, and stomach, liver, or intestinal trouble.  An April 1991 chronological record of medical care notes that the Veteran denied stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  A June 1992 over 40 screening examination report notes that hemoccult was negative.  No significant history was listed under the notes and significant or interval history section.  The June 1992 report of medical history notes that the Veteran denied frequent indigestion, and stomach, liver, or intestinal trouble.  In sum, the service treatment records reflect no findings of rectal cancer or any precursor thereto.  The findings of hyperacidity and heartburn from 1969 resolved without residuals, and the service treatment records from 20 years later in 1991 reflect absolutely no related complaints or findings, and specifically reflect no blood in the stool and consistently normal anus/rectum examinations.  

The post-service treatment records include private medical records from February 2000, which show that the Veteran's adenocarcinoma of the rectum was initially found on colonoscopy on August 6, 1999, after he presented with rectal bleeding.  Pathologically, he had a moderately differentiated invasive adenocarcinoma.  On January 20, 2000, a diverting colostomy was performed and his disease was found to be locally extensive.  Therefore, he was referred for consideration of radiation therapy and chemotherapeutic management prior to planned surgical excision.  The diagnosed was stage 2 disease clinically, locally advanced, low lying rectal carcinoma.  

A March 2004 VA examination report notes that during active military duty the Veteran denied any illness, injuries or health problems.  He was diagnosed with colorectal cancer in August 1999.  He had surgery with a colostomy in January 2000.  In March 2000 he began 46 days of radiation treatment and chemotherapy to shrink the tumor.  In May 2000 it was discovered that the tumor was too large and too near the rectum to re-anastomose the colon so he ended up keeping his colostomy and had a total rectal removal.  

A May 2007 VA examination report notes that since the Veteran's May 2000 surgery, he has had four colonoscopies.  Initially, some polyps were found and removed.  However, since then, no polyps were found.  He has abdominal pain currently but there is no nausea or vomiting.  There is no weight loss.  The diagnosis was adenocarcinoma of the rectum, status post chemotherapy, radiation, and surgery with colostomy.  The examiner opined that the condition is a common condition that is prevalent in the Veteran's age population.  It existed for more than six months since his discharge from the military.  The examiner was unable to give an opinion as to whether the rectal cancer was caused by the Veteran's service in the Gulf without resorting to speculation.

A September 2010 VA addendum opinion states that it is less likely than not that the Veteran's rectal cancer is related to service or was permanently aggravated by service.  The examiner reasoned that there is no evidence of any signs or symptoms of colorectal carcinoma in service; the carcinoma was diagnosed significantly later than service separation.  The examiner further stated that there is no documentation by any physician that the cancer began 10 years prior to diagnosis and there is no evidence of any discussion between the Veteran and a physician documenting that the cancer was present or began 10 years prior.  The examiner opined that it is not possible to predict when the Veteran's cancer began without resorting to speculation due to the fact that it is not possible for physicians to know the tumor growth and doubling times for individual cancers.

The Board finds that the service treatment records show that all anus/rectum examinations, to include tests for blood in the stool, were normal.  Moreover, in the 10 year period prior to the diagnosis of cancer in August 1999, there is no evidence in the service records of any gastrointestinal complaints whatsoever.  Instead, the Veteran specifically denied any such symptoms on every report of medical history found in the service treatment records.

Moreover, the only medical opinion on point weighs against the claim, in that the September 2010 VA examiner opined that there is absolutely no evidence to show that the Veteran's cancer began ten years prior to its diagnosis.  While both the May 2007 VA examiner and the September 2010 VA examiner concluded that it was impossible to provide a precise opinion as to the onset of the cancer without resort to mere speculation, the September 2010 VA examiner provided a rationale for the inability to provide such an opinion.  Specifically, the September 2010 VA examiner found that it is not medically possible for physicians to know the tumor growth and doubling times for individual cancers.  Moreover, the September 2010 VA examiner ultimately concluded that it was less likely than not that the Veteran's rectal cancer is related to or was permanently aggravated by service.  Given this ultimate conclusion, coupled with the fact that the Veteran was diagnosed with stage 2 cancer in August 1999, the fact that the September 2010 VA examiner pointed out that there was no documentation in the claims file of any colorectal carcinoma in service or any time in the 10 year period prior to its diagnosis, as well as the fact that the examiner expressly stated that the carcinoma was diagnosed significantly later than service separation, the Board finds that the medical evidence weighs against the Veteran's contention that the cancer was present during service or etiologically related to service.  

The Board notes that although the September 2010 VA examiner ultimately provided a negative opinion against the claim, the examiner found it impossible to predict the onset of the cancer without resort to speculation.  In this regard, before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Based on the facts of this case, the Board has concluded that obtaining another VA examination and/or opinion is not necessary.  It appears that the September 2010 VA examiner was unable to resolve the issue of when the Veteran's rectal cancer began because it is not possible for physicians to know the tumor growth and doubling times for individual cancers.  All of the available evidence was considered by the VA examiner, and there is no outstanding evidence which was not considered.  Therefore, because the examiner has considered all the evidence available, a remand for another examination is not necessary as it would not add additional information to the claim.  Jones, 23 Vet. App. 382 (stating that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner). 

The Board finds that there is no reasonable possibility that remanding for another opinion will yield a better opinion, as the medical community is shown to be unable to provide an opinion regarding the actual onset of cancer in a specific individual due to the fact that the such an opinion is beyond the scope of medical knowledge.  Therefore, remand is not necessary here to obtain another medical opinion, as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

The Board also finds that rectal cancer is not the type of condition that lends itself to lay diagnosis, nor is it one that can be causally related to military service without medical expertise, especially a disorder that did not develop for many years following service separation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, although the Veteran is competent and credible to report that his has suffered from rectal cancer and been treated for rectal cancer and residuals therefrom, he is not competent to provide an opinion as to the etiology of his rectal cancer. 

The Board acknowledges the Veteran's statement that in 1999 he was told by his physician that his rectal cancer may have been slow growing and could have begun ten years prior.  However, the Board notes that the connection between what a physician said and the layperson's account of what the physician purportedly said, when filtered through a layperson's sensibilities, is attenuated and inherently unreliable.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, this specific statement regarding a positive nexus is given limited probative value. 

Because the Board has determined that the service treatment records do not reflect any evidence of rectal cancer or any precursor thereto, the Veteran's lay opinion regarding the etiology his rectal cancer is not competent evidence, the Veteran's recitation of his private physician's opinion about the onset of the rectal cancer described above is inherently unreliable, and the only competent medical opinion on point evidence is against the claim, the Board finds that service connection for residuals of rectal cancer is not warranted on a direct basis. 

With regard to the claim on a presumptive basis due to herbicide exposure, the Board notes that efforts to document the Veteran's claimed service in country in Vietnam resulted in a showing that he did not in fact serve in country in Vietnam.  Additional efforts to document his alleged exposure to herbicides also yielded negative findings.  As such, the Board finds that the Veteran was not exposed to herbicides and the claim fails on that basis.

With respect to whether the Veteran's residuals of rectal cancer are the result of his Persian Gulf War service, the Board notes that the Veteran has the requisite service.  The DD Form 214 for his active service from September 1990 to May 1991 reflects that he was ordered to active duty in support of Operation Desert Shield/Storm, and that he had foreign service.  However, the Veteran's residuals of rectal cancer are not considered to be an undiagnosed illness because they are attributable to a known diagnosis.  Moreover, they are not a cluster of signs or symptoms (for the same reasons) and they do not fall into the chronic multi-symptom illness list found in 38 C.F.R. § 3.317.  As such, this theory of the claim must also fail.

Accordingly, service connection is not in order for this disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  




ORDER

Service connection for residuals of rectal cancer is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


